DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on June 13, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the filed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McNabb (US 5,927,603).
With respect to claim 1, McNabb discloses a mobile irrigation system (Figs. 1-12) for irrigating a field (10), the mobile irrigation system comprising: 
a plurality of spaced-apart and interconnected mobile towers (30); 
a fluid distribution conduit (26) supported by the mobile towers and connected to a source of fluids; 
a plurality of fluid emitters (32) connected to the fluid distribution conduit for applying fluids to the field as the mobile towers move over the field; 
a control system (computerized control system housed in home base 28. Fig. 1) for controlling a speed and direction of the mobile towers and application of the fluids by the fluid emitters; and 
a ponding (excessive moisture) monitoring and detection system (Figs. 1-12 and Col. 5, lines 31-63) comprising: 
a ponding (excessive moisture) sensor (14 and 38) located on the mobile irrigation system for sensing a condition of the field representative of standing water (excessive moisture) and generating corresponding sensor data; 
a processing system (42, 44 and 46) in communication with the moist sensor and operable to – 
receive the sensor data from the sensor (represented by arrow from 38 to 42. Fig. 3 and Abstract, lines 4-7); 
access crop data representative of crop, soil, or water conditions on the field (crop management system. Col. 6, lines 37-43 and interactions between 48 and 46 in Fig. 3 and Abstract, lines 7-10), the crop data comprising at least one of soil composition data (“…as well as soil conditions and the occurrence of bug infestations. More recently, soil has been analyzed to determine nitrogen levels and various other conditions…” Col. 1, lines 21-33; “…a detector of chemical concentration present within soil of an agricultural field…” Col. 4, lines 4-9; “…a detector which detects the presence of chemical concentration within soil of the agricultural field.” Col. 4, lines 30-33) and water infiltration rate data; 
analyze both the sensor data and the crop data to detect or predict standing water on the field (Abstract, lines 13-21 and “…tabulate data and evaluate collected data for making decisions about a crop being cultivated…” Col. 2, lines 35-45); 
generate a corrective action signal (represented by arrow from 46 to 33. Fig. 3 and Col. 3, lines 18-39 and Abstract, lines 21-25 and “…make decisions about how a field should be irrigated with water and/or chemicals…” Col. 19, lines 34-42) if standing water is detected or predicted; and transmit the corrective action signal to the control system or to a remote computing device.
Alternatively, McNabb fails to specifically disclose the system is a ponding monitoring and detection system with a ponding sensor.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to identify/detect ponding (excessive moisture in the soil), as a harmful condition for a field with crops (claim 7 of McNabb), since too much moisture in the soil (Col. 13, lines 42-44) would harms the roots let alone ponding with standing water. 
With respect to claim 2, McNabb discloses wherein the processing system (28) is located remotely from the mobile irrigation system (Fig. 1). 
With respect to claim 3, McNabb discloses wherein the ponding sensor is a sensor selected from the group consisting of a light detection and ranging (LIDAR) sensor, a radio detection and ranging (RADAR) sensor, a thermal image sensor (Col. 2, lines 46-65); and a camera (Col. 11, lines 9-28 and Col. 19, lines 34-42).
With respect to claim 4, McNabb discloses wherein the condition of the field representative of standing water on the field is a condition selected from the group consisting of existing standing water on the field (“…soil moisture variations… Col. 19, lines 34-35), temperatures of the field (“…thermally detectable variation…” Col. 2, lines 61-62); and water runoff from the field.
With respect to claim 5, McNabb discloses wherein the crop data representative of crop, soil, or water conditions on the field further comprises data selected from the group consisting of crop type data (“…characteristics of a crop being cultivated…” Col. 12, lines 34-37); crop growth data (Col. 12, lines 41-52); crop canopy cover data; irrigation data; weather data (Col. 13, lines 1-25); precipitation data (Col. 12, lines 53 to Col. 13, line 12); and field elevation data (Fig. 1 and Col. 5, line 64 to Col. 6, line 13).
With respect to claim 6, McNabb discloses wherein the ponding monitoring and detection system further comprises a location sensor (GPS, GIS and 49 and Fig. 3) for sensing locations of the mobile irrigation system as the ponding sensor senses the condition of the field and for generating corresponding location data.
With respect to claim 7, McNabb discloses wherein the processing system is further operable to store (capable of storing) the sensor data and the location data for a plurality of locations of the mobile system as it moves (Col. 8, line 53 to Col. 9, line 16).
With respect to claim 8, McNabb discloses wherein the corrective action signal indicates the locations in the field at which the processing system detects or predicts standing water on the field (represented by arrow from 46 to 33. Fig. 3 and Col. 3, lines 18-39 and Abstract, lines 21-25 and “…make decisions about how a field should be irrigated with water and/or chemicals…” Col. 19, lines 34-42).
With respect to claim 9, McNabb discloses the mobile irrigation system further comprising a telemetry unit for transmitting the corrective action signal to a computer device remote from the mobile irrigation system and the processing system (Col. 21, lines 10-29).
With respect to claim 10, McNabb discloses wherein the processing system detects or predicts standing water by comparing the sensor data to historical sensor data (soil moisture pattern is recorded and collected data in Col. 26, lines 51-59).
With respect to claim 11, McNabb discloses wherein the processing system detects or predicts standing water by comparing the sensor data to a threshold (Col. 18, lines 26-42; Col. 25, lines 55-67; Col. 27, lines 2-8 and Col. 27, line 28 to Col. 28 line 5).
With respect to claim 12, McNabb discloses wherein the corrective action signal includes instructions for operating the mobile irrigation system (represented by arrow from 46 to 33. Fig. 3 and Col. 3, lines 18-39 and Abstract, lines 21-25 and “…make decisions about how a field should be irrigated with water and/or chemicals…” Col. 19, lines 34-42), and wherein the processing system is further operable to transmit the corrective action signal to the control system.
With respect to claim 13, McNabb discloses wherein the instructions for operating the mobile irrigation system are instructions selected from the group consisting of stopping movement of the mobile irrigation system (Col. 26, lines 1-25), changing a speed of the mobile irrigation system, reducing water discharge from the mobile irrigation system, and stopping water discharge from the mobile irrigation system (Col. 18, lines 18-25; Col. 25, lines 16-35).
With respect to claim 14, McNabb discloses a mobile irrigation system (Figs. 1-12) comprising: 
a plurality of spaced-apart and interconnected mobile towers (30); 
a fluid distribution conduit (26) supported by the mobile towers and connected to a source of fluids; 
a plurality of fluid emitters (32) connected to the fluid distribution conduit for applying fluids to fields underneath the agricultural irrigation system; 
a control system (computerized control system housed in home base 28. Fig. 1) for controlling at least some of the electrical and/or mechanical components (shown in Figs. 1-12) to control a speed and direction of the mobile towers and application of the fluids by the fluid emitters; and 
a ponding (excessive moisture) monitoring and detection system (Figs. 1-12 and Col. 5, lines 31-63) comprising: 
a ponding (excessive moisture) sensor (14 and 38) located on the mobile irrigation system for sensing a condition of the field representative of standing water (excessive moisture) on the field and generating corresponding sensor data; 
a location sensor (GPS, GIS and 49 and Fig. 3) for sensing locations of the mobile irrigation system as the ponding sensor senses the condition of the field and for generating corresponding location data;
a processing system (42, 44 and 46) located remotely from the mobile irrigation system and operable to – 
receive the sensor data from the ponding sensor (represented by arrow from 38 to 42. Fig. 3 and Abstract, lines 4-7); 
receive the location data from the location sensor (Col. 8, line 53 to Col. 9, line 16);
access crop data representative of crop, soil, or water conditions on the field (crop management system. Col. 6, lines 37-43 and interactions between 48 and 46 in Fig. 3 and Abstract, lines 7-10), the crop data comprising at least one of soil composition data (“…as well as soil conditions and the occurrence of bug infestations. More recently, soil has been analyzed to determine nitrogen levels and various other conditions…” Col. 1, lines 21-33; “…a detector of chemical concentration present within soil of an agricultural field…” Col. 4, lines 4-9; “…a detector which detects the presence of chemical concentration within soil of the agricultural field.” Col. 4, lines 30-33) and water infiltration rate data; 
analyze the sensor data and the crop data to detect or predict standing water on the field (Abstract, lines 13-21 and “…tabulate data and evaluate collected data for making decisions about a crop being cultivated…” Col. 2, lines 35-45); 
store the sensor data and the location data for a plurality of locations of the mobile system as it moves(Col. 8, line 53 to Col. 9, line 16);
generate a corrective action signal (represented by arrow from 46 to 33. Fig. 3 and Col. 3, lines 18-39 and Abstract, lines 21-25 and “…make decisions about how a field should be irrigated with water and/or chemicals…” Col. 19, lines 34-42) if standing water is detected or predicted; and transmit the corrective action signal to the control system or to a remote computing device.
Alternatively, McNabb fails to specifically disclose the system is a ponding monitoring and detection system with a ponding sensor.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to identify/detect ponding (excessive moisture in the soil), as a harmful condition for a field with crops (claim 7 of McNabb), since too much moisture in the soil (Col. 13, lines 42-44) would harms the roots let alone ponding with standing water. 
With respect to claim 15, McNabb discloses wherein the ponding sensor is a sensor selected from the group consisting of a light detection and ranging (LIDAR) sensor, a radio detection and ranging (RADAR) sensor, a thermal image sensor (Col. 2, lines 46-65); and a camera (Col. 11, lines 9-28 and Col. 19, lines 34-42).
With respect to claim 16, McNabb discloses wherein the condition of the field representative of standing water on the field is a condition selected from the group consisting of standing water on the field (“…soil moisture variations… Col. 19, lines 34-35), temperatures of the field (“…thermally detectable variation…” Col. 2, lines 61-62); and water runoff from the field.
With respect to claim 17, McNabb discloses wherein the crop data representative of crop, soil, or water conditions on the field further comprises data selected from the group consisting of crop type data (“…characteristics of a crop being cultivated…” Col. 12, lines 34-37); crop growth data (Col. 12, lines 41-52); crop canopy cover data; irrigation data; weather data (Col. 13, lines 1-25); precipitation data (Col. 12, lines 53 to Col. 13, line 12); and field elevation data (Fig. 1 and Col. 5, line 64 to Col. 6, line 13).
With respect to claim 18, McNabb discloses wherein the corrective action signal indicates the locations in the field at which the processing system detects or predicts standing water on the field (represented by arrow from 46 to 33. Fig. 3 and Col. 3, lines 18-39 and Abstract, lines 21-25 and “…make decisions about how a field should be irrigated with water and/or chemicals…” Col. 19, lines 34-42).
With respect to claim 19, McNabb discloses the mobile irrigation system further comprising a telemetry unit for transmitting the corrective action signal to a computer device remote from the mobile irrigation system and the processing system (Col. 21, lines 10-29).
With respect to claim 20, McNabb discloses wherein the processing system detects or predicts standing water by comparing the sensor data to a threshold (Col. 18, lines 26-42; Col. 25, lines 55-67; Col. 27, lines 2-8 and Col. 27, line 28 to Col. 28 line 5).
With respect to claim 21, McNabb discloses wherein the processing system is further operable to approximate a size of standing water on the filed based on the sensor data from the ponding sensor (by using “Precision agriculture products typically utilize variable-rate application devices, global positioning system (GPS) devices, and geographic information systems (GIS). Satellite-based global positioning systems enable the determination of precise locations within a field of interest (with or without area with standing water).” Col. 2, lines 20-29 and “…to provide a system for monitoring operation of an irrigation valve such that an irrigation device can determine whether or not an irrigation valve is actually applying a desired chemical and/or water to an area within a field.” Col. 4, lines 14-19).

Response to Arguments
Applicant's arguments filed on June 13, 2022 have been fully considered but they are not persuasive. Applicant argues that McNabb fails to disclose “the crop data comprising at least one of soil composition data and water infiltration rate data.” The Examiner respectfully disagrees. As clearly elaborated above, McNabb discloses “…as well as soil conditions and the occurrence of bug infestations. More recently, soil has been analyzed to determine nitrogen levels and various other conditions…” in Col. 1, lines 21-33; “…a detector of chemical concentration present within soil of an agricultural field…” in Col. 4, lines 4-9 and “…a detector which detects the presence of chemical concentration within soil of the agricultural field.” In Col. 4, lines 30-33. Therefore, it is clear that McNabb disclose the crop data comprising at least one of soil composition data as amended in claims 1 and 14. As for new claim 21, see the detailed rejections under 35 U.S.C. 112(b) and 35 USC § 102/103 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 15, 2022